PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/756,596
Filing Date: 1 Mar 2018
Appellant(s): RAGHAVAN et al.



Blaine T. Bettinger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/10/2021.

Ground of rejection
Every ground of rejection set forth in the Office action dated 05/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claimed invention concept and Explanation of ground of rejections
The following ground(s) of rejection are applicable to the appealed claims.
Claimed invention concept
The concept of the claimed invention is providing a quality-improvement plan for a medical facility based on comparison of medical records of  the facility with other medical records of other facilities. The claims benchmark abnormalities in patient’s outcome such as  mortality rate, length of stay, complication rate, and infection rate with outcomes of other medical facilities, identify difference in treatments compared to other medical facilities, and provide a display of performance compared to other facilities and recommendations of quality measures.
Ground(s) of rejection
Claims 1-2, 6-10, 14-15, and 20 are rejected under 35 USC § 101 because the claims recite an abstract idea. The claims recite a Mental process because an ordinary skilled in the arts can reasonably compare patient’s outcomes of a medical facility with outcomes of other facilities, identify mistreatments, provide performance comparison, and provide recommendations of quality measures. The claims do not include additional elements that would integrate them into a practical application or that would be considered significantly more than the 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-2, 6-10, 14-15, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments - 35 USC § 101
The 101 arguments have been fully considered, and found not to be persuasive.
1) Regarding applicant’s arguments on page 19, “Applicant asserts that the claims are intentionally directed to a method that is not abstract and is not performed by the human mind. The claims are instead directed to a specific computerized method to generate and provide one or more recommendations to improve performance by a medical facility. This optimization is a process performed by the computer using an algorithm to perform this process in a way that a human mind cannot.
 “Additionally, identifying problem areas is often not a simple process. The problem
area may, for example, be ailment-specific. The outcome of a patient experiencing a
first ailment may be highly dependent upon the medication prescribed, whereas the
outcome of a patient experiencing a second ailment may be substantially independent
of the prescribed medicine, but highly dependent upon the particular tests
administered to distinguish this ailment from others. On average, a quality measure
for a target facility may appear to be acceptable over all ailments, and not identified
as a problem area; but an abnormal quality measure for the first ailment may be

The examiner respectfully disagrees.
The limitations of the claims recite an abstract idea under Step 2A Prong One. More particularly, these limitations recite Mental Process because an ordinary skilled in the art can reasonably compare historical medical records for patients as well as treatments and procedures between different medical facilities to reveal abnormalities in procedures and provide recommendations to change some of the procedures. 
Although the current claims recites functions performed by a computer system, the steps are still a mental process because an ordinary skilled in the art can reasonably performed the claimed steps as mentioned above. The computer in this case is used for automating the process and nothing more.
As a result, the Examiner asserts that the claims recite a Mental Process abstract idea.
2) Regarding applicant’s arguments on pages 19-21, “Indeed, the claimed method is focused on a specific improvement to the quality of medical care and patient outcomes. See, e.g., Specification at Abstract and paragraphs [0001 ]-[0008]. The claimed invention provides a novel and specific solution to the ongoing problem of improving outcomes at medical facilities. This problem significantly limits the effectiveness of prior art methods, including human analysis:... The claims of the present application set forth a complex multi-step method or multicomponent device that provides a solution to this significant issue, and provides recommendations that provide clear and actionable information to a clinician or other medical facility individual that can save both money and lives… Applicant respectfully maintains that the claims are directed to a specific computerized method to generate and provide one or more recommendations to 
The examiner respectfully disagrees.
The present claims are not directed to improving a computer or technological process. The present claims are directed towards a business process of " specific improvement to the quality of medical care and patient outcomes " as stated by Applicant (above). Such a business process can reasonably performed by a person. In other words, the business process is a manual automated or data-driven manner.” (emphasis added). The computer in this case, is only linked (added post-hoc) to the business process to automate it and nothing more. It does not improve the functioning of the computer itself or another technical field.  These claimed features are generic components of the computer itself. In other words, the claims do not claim anything specific or that differentiates the limitations claimed from limitation of a generic computer. Therefore, any improvements or increased performance claimed by the Applicant is an inherent quality of the linking of the abstract idea to these generic computer components. The increased performance is not exclusive to the current claimed invention or the use of the specific rules claimed.
Further, the Examiner asserts that the claimed recommendations are nothing but displaying performance information and displaying differences in procedures between medical facilities and identifying procedures which leads to abnormalities in patient’s outcome.
3) Regarding applicant’s arguments on page 22, “Applicant respectfully maintains that rather than simply recite conventional steps appended to a judicial exception, the claims recite a specific multi-step method or multi-component device or system that generates concrete recommendations for improving the performance of a medical facility. The claims do indeed recite structure for the method/system/medium. The components do not represent a simple generic computer system. They represent a novel, complicated system with much more than a computer or a processor.”

The Examiner would like to draw the Board’s attention to the last page of the instant specification “A single processor or other unit may fulfill the functions of several items recited in the claims. The mere fact that certain measures are recited in mutually different dependent claims does not indicate that a combination of these measures cannot be used to advantage. A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems. Any reference signs in the claims should not be construed as limiting the scope” which indicates that the claimed steps can be performed using a generic computer system.
In conclusion, the 101 rejection is maintained with no need for new ground of rejection. 











Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Abdallah El-hage Hassan                                                                                                                                                                                                      
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.